Title: From Thomas Jefferson to Martha Jefferson Randolph, 11 February 1800
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia Feb. 11. 1800.

I wrote to mr Randolph on the 2d. inst. acknoleging the receipt of his letter of the 18th. Jan. I had one also at the same time from mr Richardson giving me the details from Monticello. the death of Jupiter obliges me to ask of mr. Randolph or yourself to give orders at the proper time in March for the bottling my cyder. I forgot to bring with me a morsel cut from one of our sheets, as a sample to guide mr Barnes in providing some sheeting for me. being entirely ignorant of it myself I must ask the favor of you to inclose me a bit in a letter by the return of post. I suppose our French sheets to be of the proper fineness & quality. a person here has invented the prettiest improvement in the Forte piano I have ever seen. it has tempted me to engage one for Monticello, partly for it’s excellence & convenience, partly to assist a very ingenious, modest & poor young man, who ought to make a fortune by his invention. his strings are perpendicular, so that the instrument is only 3. f. 4. I. wide, 16. I. deep, and 3. f. 6. I. high. it resembles when closed the under half of a book case, & may be moved,  by it’s handles, to the fire side. he contrives within that height to give his strings the same length as in the grand fortepiano, and fixes his 3. unisons to the same screw, which screw is in the direction of the strings and therefore never yields. it scarcely gets out of tune at all, & then for the most part the 3. unisons are tuned at once. the price of one with 5. octaves is 200. D. with 5½ octaves 250. D.
I recieved a letter of Jan. 17. from mr Eppes announcing the death of his child, & that poor Maria was suffering dreadfully, both her breasts having risen & broke. she was still ill from that cause. I have not heard from her since. there is abundant cause of deep concern in this, and especially for the peculiar affliction it will be to them, as I think they would have been made very peculiarly happy by the possession of a child. I am extremely uneasy to hear further from her. the H. of Representatives have sent a resolution to the Senate to adjourn on the 1st. Monday of April. the Eastern men being for the first time eager to get away for political reasons, I think it probable we shall adjourn about that time. there is really no business which ought to keep us one fortnight. I am therefore looking forward with anticipation of the joy of seeing you again ere long, and tasting true happiness in the midst of my family. my absence from you teaches me how essential your society is to my happiness. politics are such a torment that I would advise every one I love not to mix with them. I have changed my circle here according to my wish; abandoning the rich, & declining their dinners & parties, and associating entirely with the class of science, of whom there is a valuable society here. still my wish is to be in the midst of our own families at home. present me affectionately to mr Randolph. kiss all the dear little ones for me. do not let Ellen forget me; and continue to me your love in return for the constant & tenderest attachment of
Your’s affectionately

Th: Jefferson

